DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .

Response to Amendment
2. 	Applicant’s AMENDMENTS TO THE CLAIMS filed on July 14, 2021 are respectfully
acknowledged. Claims 1, 5-9, 12-16, 19-23, 25 and 27-29 are pending for examination.

Response to Arguments
3. 	Applicant's arguments, see REMARKS, filed July 14, 2021, with respect to claims 1, 5-9,
12-16 and 19-28 have been fully considered but are not persuasive. Applicant states that the combination of Sung, Cilia and San Agustin Lopez does not disclose the limitation “receiving, from a third camera in the vehicle, gaze estimation data pertaining to an occupant of the vehicle, wherein the zoom view of the region of interest corresponds to the gaze tracking data pertaining to the occupant of the vehicle gazing outside the vehicle”, because “even if San Agustin Lopez generally discusses monitoring a driver’s gaze with relation to looking out the windshield, this does not correspond to the zoom view of the region of interest detected by a different camera”. However, upon further review, Sung et al. overcomes the limitation “receiving, from a third camera in the vehicle, gaze estimation data pertaining to an occupant of the vehicle gazing outside the vehicle, wherein the zoom view of the region of interest corresponds to the gaze estimation data” by teaching that processor 570 of the driver assistance apparatus 500 may output the enlarged part of the front-view image provided from the cameras 161a 

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not
identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1, 5, 7-9, 12, 14-16, 19-23, 25, 27 and 29 are rejected under 35 U.S.C. 103 as being
unpatentable over Sung et al. (US 2017/0060234 A1) in view of Cilia et al. (US 2009/0046157 A1).

	Regarding claims 1, 8, 9, 15 and 16, Sung et al. discloses a method of vehicle-based hazard
detection utilizing cameras, a vehicle comprising a camera system for hazard detection to improve
vehicular operation, and a camera system for hazard detection, the method, vehicle and camera
system comprising:
	a processing device (i.e. processor 130) [0048; FIG. 1];
a non-transitory, processor-readable storage medium, the non-transitory, processor-readable
storage medium comprising one or more programming instructions that, when executed,
cause the processing device to modify operation of the vehicle by performing at least the
following [0305]:
receiving, from a first camera (i.e. camera 161b) in a vehicle (i.e. vehicle 1), view data
corresponding to an area from a vantage point of the vehicle (i.e. processor 570 of the driver assistance apparatus 500 may output an exterior image corresponding to the driver’s gaze to the left side-view mirror 12a, based on the receipt of the exterior image from the left camera 161b included in the camera 161) [0110, 0114; FIG. 1A];
detecting a region of interest from the view data provided by the first camera (i.e.
the region of interest is the left side-view mirror 12a, indicating the driver’s desire to change lanes, the region of interest is provided to the processor 570 of the driver assistance apparatus 500 via the left camera 161b) [0110, 0114; FIG. 1A];
		receiving, from a third camera in the vehicle, gaze estimation data pertaining to an 			occupant of the vehicle gazing outside the vehicle, wherein the zoom view of the 			region of interest corresponds to the gaze estimation data (i.e. processor 570 of the 			driver assistance apparatus 500 may output the enlarged part of the front-view image 			provided from the cameras 161a corresponding to the direction of the gaze and/or 			gesture points to a specific object (e.g., a building) located ahead of the vehicle 1) [0285; 		FIG. 3];
 and
output the zoom view data corresponding to the zoom view of the region of interest
to the display device (i.e. display unit 580 may display various kinds of information
processed by the processor 570, including zooming in on the details marked on the
traffic signboard; processor 570 may control the display unit 580 to provide the driver
with a user interface for receiving the relationship between the plurality of
predetermined regions and the plurality of plurality predetermined events) [0173, 0181,
0197].
	Sung et al. teaches receiving zoom view from a region of interest capture by a first camera.  However, it does not teach using a second camera to provide zoom view for the recorded region of interest. Particularly, Sung et al. does not disclose the claimed method and camera system performing at least the following:
	providing the region of interest to a second camera in the vehicle; and
	receiving, from the second camera, zoom view data corresponding to a zoom view of
	the region of interest.
	However, Cilia et al. discloses that zoom camera 14 is capable of focusing on the coordinates
provided by the computer 16 and camera 12) [0012; FIG. 1]. In other words, Cilia et al. teaches using a second camera 14 to provide focus/zoom view of captured region of interest by a first camera 12.  First camera 12 provides captured region of interest to the second camera 14 before camera 14 produces zoom view to a driver.
	Gleaning from the teaching from Sung et al. of the desire or capability of providing additional cameras to the vehicle [0132], it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to introduce the secondary zoom camera as taught by Cilia et al. to the driver assist system as taught by Sung et al. so that zoomed views of captured region of interest can be provided to the driver.  The modification of Sung et al to include the teaching of Cilia et al. provides the captured region of interest to the second zoom camera by the first camera.	
	

	Regarding claims 5, 12 and 19, Sung et al. further discloses the method, vehicle and system
further comprising causing the processing device to perform the receiving of recognition data pertaining
to an object within zoom view data corresponding to the zoom view of the region of interest provided
by the second camera (i.e. the zoom camera sends the captured image to the computer 16) [0013; FIG.
2].

	Regarding claims 7 and 14, Sung et al. further discloses the method and vehicle further
comprising causing the processing device to perform the modifying of operation of the vehicle based
upon zoom view data corresponding to the zoom view of the region of interest provided by the second
camera (i.e. driver assistance system 500 may generate vehicle-related information by performing signal
processing of an image received from the camera 161 based on computer vision, wherein, the vehicle-
related information may include vehicle control information for direct control of the vehicle or vehicle
driving assistance information for assisting the driver in driving) [0139; FIG. 1A].

	Regarding claims 21 and 22, Sung et al. further discloses the method and vehicle wherein the
third camera is located within the vehicle and faces an interior compartment of the vehicle (i.e. the
camera 550 may be disposed at a position in the vehicle 1 to capture an image of at least one part of the
interior of the vehicle 1) [0187].

	Regarding claims 23, 25 and 27, Sung et al. further discloses the method, vehicle and system
further comprising tracking a gaze of a passenger in the interior compartment of the vehicle via the third
camera (i.e. the driver assistance apparatus 500 may detect the driver's behavior, for example, the gaze
or gesture based on the indoor images of the vehicle provided from the camera 550 included therein)
[0112].
	Regarding claims 6, 13 and 20, neither Sung et al. nor Cilia et al. disclose the method, vehicle and system further comprising outputting an alert to an occupant of the vehicle based upon the zoom view data corresponding to the zoom view of the region of interest provided by the second camera.
	However, Cheng discloses that the user sees the entire surveillance area as a mosaic 302 and is
able to pan and zoom into specific areas of interest. While this imagery is shown to the user, the
Saccade motion is occurring without the user having any knowledge of such motion. As shall be
described below, if at one of the fixation points (squares 304) a relevant object is detected, the user may
be given an alert such that the user can pan and zoom to that location [0046].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method, vehicle and system of Sung et al. to include
the features of Cheng so that that image acquisition be self-adaptive and fully automated, facilitating
continuous capture of all events and monitoring of all targets by providing persistent surveillance of a
large area at both high spatial and temporal resolution.

	Regarding claim 29, neither Sung et al. nor Cilia et al. disclose
the system of claim 15, wherein the non-transitory, processor-readable storage
medium further comprises one or more programming instructions that, when executed, further
cause the processing device to:
detect a region of interest from the view data provided by the first camera, which further
comprises programming instructions to process the view data from the first camera against a prior history for attention pertaining to a scenario; and
provide the region of interest to a second camera in the vehicle which further comprises
programming instructions to apply an attention mask on the display device to indicate the region of interest.
	However, it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method, vehicle and system of Cilia et al. to include wherein the non-transitory, processor-readable storage medium further comprises one or more programming instructions that, when executed, further cause the processing device to detect a region of interest from the view data provided by the first camera, which further comprises programming instructions to process the view data from the first camera against a prior history for attention pertaining to a scenario; and provide the region of interest to a second camera in the vehicle which further comprises programming instructions to apply an attention mask on the display device to indicate the region of interest, since the system of Cilia et al. facilitates the communication of information between cameras for detecting the region of interest in front of the vehicle.

7. 	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US
2017/0060234 A1) in view of Cilia et al. (US 2009/0046157 A1) as applied to claims 1, 5-9, 12-16 and 19-23, 25, 27 and 29 above, and further in view of Talamonti et al. (2018/0281804 A1).

	Regarding claim 28, neither Sung et al. nor Cilia et al. disclose the method of claim 1  further comprising alerting the occupant regarding another vehicle approaching from a tangential direction.
	However, Talamonti et al. discloses that cross traffic alert sensors can alert an occupant when
traffic is approaching perpendicular to the rear of vehicle 110, and are typically energized when vehicle
110 is in reverse [0055].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Sung et al. to include the features of
Talamonti et al. in order to detect other vehicles approaching a vehicle's blind spot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664